Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Amendment to the Claims
Please refer to the attached Proposed Examiner Amendment (Doc Code: OA.APPENDIX) which outlines amendments to the claims.


Reasons for Allowance

Claims 1-30 are allowed.
The following is the examiner's statement of reasons for allowance:
Regarding independent claims 1, 16 and subsequent dependent claims (2-9, 17-24), respectively , the best prior art of record fails to teach or render obvious, alone or in combination, “transmitting the first signal from the repeater to a second device; and setting a communication parameter within the repeater based on the power metric, wherein setting the communication parameter comprises one or more of: changing a gain level of an amplifier within the repeater based on the power metric; or selecting a beamforming configuration of the repeater based on the power metric”, in combination with other limitations set forth in the respective claims.
Therefore independent claims 1 and 16 are considered non-obvious.  Since claims 2-9 and 17-24 depend on claims 1 and 16, respectively, directly or indirectly, they are deemed to be non-obvious as well.

Regarding independent claims 10, 25 and subsequent dependent claims (11-15, 26-30), respectively , the best prior art of record fails to teach or render obvious, alone or in combination, “setting a communication parameter based on the power metric, wherein setting the communication parameter comprises one or more of: setting, based on the power metric, a transmission power or a beamforming configuration used by the base station; instructing, based on the power metric, the repeater to set a gain level of an amplifier within the repeater or a beamforming configuration to be used by the repeater; or instructing, based on the power metric, a third device to set a transmission power or a beamforming configuration to be used by the third device”, in combination with other limitations set forth in the respective claims.
Therefore independent claims 10 and 25 are considered non-obvious.  Since claims 11-15 and 26-30 depend on claims 10 and 25, respectively, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
5/21/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477